UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 10-7195


DAVID HOWELL,

                  Plaintiff – Appellant,

          v.

OFFICER   C.     L.     BOOYER;     CUMBERLAND     COUNTY     SHERIFF’S
DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-ct-03043-FL)


Submitted:     March 17, 2011                      Decided:    April 1, 2011


Before MOTZ and        WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Howell, Appellant Pro Se. Ronnie Monroe                     Mitchell,
MITCHELL,   BREWER,   RICHARDSON,   ADAMS,  BURGE &               BOUGHMAN,
Fayetteville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David    Howell     appeals       the     district       court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed       the     record     and    find     no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.         Howell     v.     Booyer,    No.     5:09-ct-03043-FL           (E.D.N.C.

Aug. 16,    2010).        We    dispense    with    oral     argument     because      the

facts    and    legal    contentions       are    adequately      presented       in   the

materials      before     the    court     and    argument      would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                            2